 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    ALICE DIAZ,                                        Case No. 1:18-cv-01341-DAD-EPG

12                    Plaintiff,                         ORDER RE: NOTICE OF VOLUNTARY
                                                         DISMISSAL WITH PREJUDICE AS TO
13    v.                                                 DEFENDANT TD BANK USA, N.A., ONLY

14
      TD BANK USA, N.A., et al.,                         (ECF No. 44)
15
                      Defendants.
16

17

18         On March 18, 2019, Plaintiff, Alice Diaz, filed a notice of voluntary dismissal with

19    prejudice of all claims against Defendant TD Bank USA, N.A. (“TD Bank”). (ECF No. 44.)

20    Defendant TD Bank has not filed either an answer or a motion for summary judgment.

21    Accordingly, in light of the notice, the case has ended and is dismissed with prejudice as to TD

22    Bank only. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th

23    Cir. 1997).

24
     IT IS SO ORDERED.
25

26     Dated:       March 19, 2019                           /s/
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
